                                                                                                                                                       
            EXHIBIT 10.37

SEPARATION AGREEMENT AND RELEASE

        This Separation Agreement and Release (the "Agreement") is made by and
between Sagent Technology, Inc. (the "Company") and Richard Ghiossi
("Executive").

        WHEREAS, Executive was employed by the Company;

        WHEREAS, the Company and Executive entered into a Confidentiality,
Assignment and Restrictions Agreement (the "Confidentiality Agreement");

        WHEREAS, the Company and Executive entered into an Indemnification
Agreement (the "Indemnification Agreement");

        WHEREAS, the Company and Executive have entered into a Stock Option
Agreement dated November 26, 2001 granting Executive the option to purchase
shares of the Company's common stock subject to the terms and conditions of the
Company's 1998 Stock Option Plan and the Stock Option Agreement (the "Stock
Agreements");

        WHEREAS, Executive's employment with the Company was terminated
effective September 30, 2002 (the "Termination Date");

        WHEREAS, the Parties wish to resolve any and all disputes, claims,
complaints, grievances, charges, actions, petitions and demands that the
Executive may have against the Company as defined herein, including, but not
limited to, any and all claims arising or in any way related to Executive's
employment with, or separation from, the Company;

        NOW THEREFORE, in consideration of the mutual promises made herein, the
Company and Executive (jointly referred to as "the Parties") hereby agree as
follows:

        1. Consideration. 

                a. Cash. The Company agrees to pay Executive at the rate of
SEVEN-THOUSAND,TWO-HUNDRED NINETY-ONE DOLLARS AND SIXTY-SIX CENTS ($7,291.66)
bi-monthly, less applicable withholding, for three (3) months from the first
regular payroll date following the Effective Date (the "Payment Period") in
accordance with the Company's regular payroll practices. The total severance
amount will be FORTY-THREE THOUSAND, SEVEN-HUNDRED FORTY-NINE DOLLARS AND
NINETY-NINE CENTS ($43,749.99), less applicable withholdings. During the Payment
Period, Executive will not be entitled to accrual of any employee benefits,
including, but not limited to, vacation benefits or bonuses.

                b. Contingent Bonus. The Company agrees to pay Executive a bonus
(the "Merger Bonus"), in the applicable amount as set forth below, less
applicable withholdings, if the Company consummates a merger with Actuate (the
"Merger") on or before February 1, 2003 (the "Merger Deadline"). If the Company
and Actuate do not consummate the Merger on or before the Merger Deadline, then
Executive shall not be entitled to a bonus

                        i. If the Company and Actuate consummate the Merger on
or before the Merger Deadline, and, at the time of the Merger, the Company is
valued (based on the value of the Merger consideration at the time of the
closing of the Merger) in the amount of TEN MILLION DOLLARS ($10,000,000.00), or
less, then the Merger Bonus shall equal FIFTY-THOUSAND DOLLARS ($50,000.00),
less applicable withholdings. 

                        ii. If the Company and Actuate consummate the Merger on
or before the Merger Deadline, and, at the time of the Merger, the Company is
valued (based on the value of the Merger consideration at the time of the
closing of the Merger) over TEN MILLION DOLLARS ($10,000,000.00), then the
Merger Bonus shall equal ONE-HUNDRED THOUSAND DOLLARS ($100,000.00), less
applicable withholdings. 

                        iii. The Company shall pay the Merger Bonus to Executive
within thirty (30) days after the Merger closing date.

                c. Contingent Bonus. To the extent and at the discretion of the
Executive Compensation Committee, Executive may be entitled to a quarterly
management bonus for the third quarter of 2002 payable in accordance with
company guidelines. 

        2. Stock. The Parties agree that for purposes of determining the number
of shares of the Company's common stock which Executive is entitled to purchase
from the Company, pursuant to the exercise of outstanding options, the Executive
will be considered to have vested only up to the Termination Date. Executive
acknowledges that as of the Termination Date, he will have vested in thirty-four
thousand, three-hundred seventy five (34,375) options and no more. The exercise
of any stock options shall continue to be subject to the terms and conditions of
the Stock Agreements.

        3. Benefits. Executive's health insurance benefits shall cease on
December 31, 2002, subject to Executive's right to continue his health insurance
under COBRA. Executive's participation in all other benefits and incidents of
employment ceased on the Termination Date. Executive ceased accruing employee
benefits, including, but not limited to, vacation time and paid time off, as of
the Termination Date.

        4. Payment of Salary. Executive acknowledges and represents that the
Company has paid all salary, wages, bonuses, accrued vacation, housing
allowances, relocation costs, interest, severance, outplacement costs, fees,
stock, stock options, vesting, commissions and any and all other benefits and
compensation due to Executive.

        5. Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former: officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates,
divisions, subsidiaries, predecessor and successor corporations and assigns (the
"Releasees"). Executive hereby and forever releases the Releasees from, and
agrees not to sue concerning, or in any manner to institute, prosecute or
pursue, any claim, complaint, charge, duty, obligation or cause of action
relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts or facts that have occurred up until
and including the Effective Date of this Agreement including, without
limitation,

                a. any and all claims relating to or arising out of Executive's
employment relationship with the Company and the termination of that
relationship; 

                b. any and all claims relating to, or arising from, Executive's
right to purchase, or actual purchase of shares of stock of the Company,
including, without limitation, any claims for fraud, misrepresentation, breach
of fiduciary duty, breach of duty under applicable state corporate law, and
securities fraud under any state or federal law;

                c. any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of a covenant
of good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; workers' compensation and
disability benefits;

                d. any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Americans with Disabilities Act
of 1990; the Fair Labor Standards Act; the Fair Credit Reporting Act; the Age
Discrimination in Employment Act of 1967; the Employee Retirement Income
Security Act of 1974; the Worker Adjustment and Retraining Notification Act; the
Family and Medical Leave Act; the California Family Rights Act; the California
Fair Employment and Housing Act, and the California Labor Code;

                e. any and all claims for violation of the federal, or any
state, constitution; 

                f. any and all claims arising out of any other laws and
regulations relating to employment or employment discrimination; and

                g. any and all claims for attorneys' fees and costs.
Executive acknowledges and agrees that any breach by him of this paragraph or of
his obligations under paragraphs 7 or 14 hereof or of any provision of the
Confidentiality Agreement, shall constitute a material breach of this Agreement,
and shall entitle the Company immediately to recover the consideration provided
to

        Executive by this Agreement, except as provided by law. Except as
provided by law, Executive shall also be responsible to the Company for all
costs, attorneys' fees and any and all damages incurred by the Company in: (a)
enforcing his obligations under this paragraph, paragraphs 7 and 14 and the
Confidentiality Agreement, including the bringing of any action to recover the
consideration, and (b) defending against a claim brought or pursued by Executive
in violation of the terms of this Agreement.

        Executive agrees that the release set forth in this section shall be and
remain in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement.

        6. Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 ("ADEA") and that this waiver and
release is knowing and voluntary. Executive agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Executive acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that he has been
advised by this writing that: (a) he should consult with an attorney prior to
executing this Agreement; (b) he has twenty-one (21) days within which to
consider this Agreement; (c) he has seven (7) days following the execution of
this Agreement by the parties to revoke the Agreement; (d) this Agreement shall
not be effective until after the revocation period has expired; and (e) nothing
in this Agreement prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties or costs from doing so, unless
specifically authorized by federal law.

        7. California Civil Code Section 1542. Executive represents that he is
not aware of any claims against any of the Releasees. Executive acknowledges
that he has been advised to consult with legal counsel and is familiar with the
provisions of California Civil Code Section 1542, which provides as follows:

> A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
> OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
> IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

        Executive, being aware of said code section, agrees to expressly waive
any rights he may have thereunder, as well as under any other statute or common
law principles of similar effect.

        8. No Future Lawsuits. Executive represents that he does not intend to
bring any claims on behalf of Executive or on behalf of any other person or
entity against the Company or any other person or entity referred to herein

        9. Non-Disparagement. Executive agrees to refrain from any defamation,
libel or slander of the Company or tortious interference with the contracts and
relationships of the Company. All inquiries by potential future employers of
Executive will be directed to the Company's Human Resources Department. Upon
inquiry, the Company shall only state the following: Executive 's last position
and dates of employment.

        10. Application for Employment. Executive understands and agrees that,
as a condition of this Agreement, he shall not be entitled to any employment
with the Company, and he hereby waives any right, or alleged right, of
employment or re-employment with the Company. Executive further agrees that he
will not apply for employment with the Company.

        11. Confidentiality. Executive agrees to maintain in complete confidence
the existence of this Agreement, the contents and terms of this Agreement and
the consideration for this Agreement (hereinafter collectively referred to as
"Separation Information"). Except as required by law, Executive may disclose
Separation Information only to his immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Executive's undersigned
counsel, his accountant and any professional tax advisor to the extent that they
need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Executive agrees that he will
not publicize, directly or indirectly, any Separation Information. 

        Executive acknowledges and agrees that the confidentiality of the
Separation Information is of the essence. Executive hereby agrees to be
responsible in liquidated damages, as set forth below, if he breaches any of the
foregoing terms or in any way divulges any part of the Separation Information to
any unauthorized third party. Any such individual breach or disclosure shall not
excuse Executive from his obligations hereunder, nor permit him to make
additional disclosures. Executive warrants that he has not to date disclosed,
orally or in writing, directly or indirectly, any of the Separation Information
to any unauthorized party. 

        12. LIQUIDATED DAMAGES. THE PARTIES AGREE THAT THE PRECISE AMOUNT OF
DAMAGES FLOWING FROM ANY DISCLOSURE IN VIOLATION OF THE CONFIDENTIALITY
PROVISION SET FORTH IN PARAGRAPH 11 ABOVE WOULD BE IMPRACTICABLE OR EXTREMELY
DIFFICULT TO CALCULATE OR PROVE, AND THEREFORE EXECUTIVE AGREES THAT IF HE
BREACHES PARAGRAPH 11 ABOVE, PROXIMATELY CAUSING THE ABOVE-DESCRIBED SEPARATION
INFORMATION TO BE RECEIVED, DIRECTLY OR INDIRECTLY, BY ANYONE IN VIOLATION OF
THE ABOVE CONFIDENTIALITY PROVISION, THE COMPANY SHALL BE ENTITLED TO RECEIVE
FROM EXECUTIVE AS LIQUIDATED DAMAGES THE SUM OF TEN THOUSAND DOLLARS
($10,000.00) PER BREACH.

        13. Trade Secrets and Confidential Information/Company Property.
Executive reaffirms and agrees to observe and abide by the terms of the
Confidentiality Agreement, specifically including the provisions therein
regarding nondisclosure of the Company's trade secrets and confidential and
proprietary information, and non-solicitation of Company employees. Executive's
signature below constitutes his certification under penalty of perjury that he
has returned all documents and other items provided to Executive by the Company,
developed or obtained by Executive as a result of his employment with the
Company, or otherwise belonging to the Company.

        14. No Cooperation. Executive agrees that he will not act in any manner
that might damage the business of the Company. The Parties acknowledge that
Executive's employment with any of the Company's competitors shall not, in and
of itself, constitute a breach of this provision. Executive further agrees that
he will not knowingly counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against any of the Releasees, unless
under a subpoena or other court order to do so. Executive agrees both to
immediately notify the Company upon receipt of any such subpoena or court order,
and to furnish, within three (3) business days of its receipt, a copy of such
subpoena or court order to the Company. If approached by anyone for counsel or
assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Executive shall state no more than that he cannot provide counsel or
assistance. 

        15. No Admission of Liability. Executive understands and acknowledges
that this Agreement constitutes a compromise and settlement of any and all
potential disputed claims. No action taken by the Company hereto, either
previously or in connection with this Agreement, shall be deemed or construed to
be: (a) an admission of the truth or falsity of any potential claims; or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to Executive or to any third party.

        16. Costs. The Parties shall each bear their own costs, attorneys' fees
and other fees incurred in connection with the preparation of this Agreement.

        17. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT
OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS
HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY, BEFORE
THE AMERICAN ARBITRATION ASSOCIATION UNDER ITS NATIONAL RULES FOR THE RESOLUTION
OF EMPLOYMENT DISPUTES AND CALIFORNIA LAW. THE ARBITRATOR MAY GRANT INJUNCTIONS
AND OTHER RELIEF IN SUCH DISPUTES. THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, CONCLUSIVE AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY. 

        18. Tax Consequences. The Company makes no representations or warranties
with respect to the tax consequences of the payments provided to Executive or
made on his behalf under the terms of this Agreement. Executive agrees and
understands that he is responsible for payment, if any, of local, state and/or
federal taxes on the payments made hereunder by the Company and any penalties or
assessments thereon. Executive further agrees to indemnify and hold the Company
harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of: (a) Executive's
failure to pay or the Company's failure to withhold, or Executive's delayed
payment of, federal or state taxes; or (b) damages sustained by the Company by
reason of any such claims, including attorneys' fees and costs.

        19. Authority. The Company represents and warrants that the undersigned
has the authority to act on behalf of the Company and to bind the Company and
all who may claim through it to the terms and conditions of this Agreement.
Executive represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through him to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

        20. No Representations. Executive represents that he has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Executive has not
relied upon any representations or statements made by the Company which are not
specifically set forth in this Agreement.

        21. Severability. In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable or void, this Agreement shall continue in full force
and effect without said provision or portion of provision.

        22. Attorneys' Fees. Except as provided in paragraph 5 hereof, in the
event that either Party brings an action to enforce or effect its rights under
this Agreement, the prevailing party shall be entitled to recover its costs and
expenses, including the costs of mediation, arbitration, litigation, court fees,
plus reasonable attorneys' fees, incurred in connection with such an action.

        23. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive's relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Executive's relationship
with the Company, with the exception of the Confidentiality Agreement, the
Indemnification Agreement, and the Stock Agreements.

                a. Confidentiality Agreement Exception. Paragraph Six (6) of the
Confidentiality Agreement, entitled "Covenant Not To Compete," shall be
superseded and replaced by this Separation Agreement. The remaining provisions
of the Confidentiality Agreement shall remain in full force and effect.

        24. No Oral Modification. This Agreement may only be amended in writing
signed by Executive and the Company's Chief Executive Officer.

        25. Governing Law. This Agreement shall be governed by the laws of the
State of California, without regard for choice of law provisions.

        26. Effective Date. This Agreement will become effective after it has
been signed by both Parties and their counsel and after seven days have passed
since Executive signed the Agreement. Each party has seven days after that party
signs the Agreement to revoke it. 

        27. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

        28. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:

                a. They have read this Agreement;

                b. They have been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of their own choice or have
elected not to retain legal counsel;

                c. They understand the terms and consequences of this Agreement
and of the releases it contains; 

                d. They are fully aware of the legal and binding effect of this
Agreement.


        IN WITNESS WHEREOF, the Parties have executed this Agreement on the
respective dates set forth below.


                                                                                                                   
Sagent Technology, Inc.


Dated:                                                                                                         
By:                                                  
                                                                                                                               
Steven R. Springsteel, 
                                                                                                                               
Chief Operating Officer and 
                                                                                                                               
Chief Financial Officer





Dated:                                                                                                         
By:                                                   
                                                                                                                               
Richard Ghiossi


